—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so *266much of an order of the Supreme Court, Queens County (Polizzi, J.), dated December 22, 1998, as granted that branch of the motion of the defendant Saxony Towers Realty Corp. which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
An owner of property is under no duty to pedestrians to remove ice and snow that naturally accumulates upon the sidewalk in front of its premises (see, Verdino v Alexandrou, 253 AD2d 553). A failure to remove all the snow is not negligence (see, Spicehandler v City of New York, 303 NY 946; Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731). Liability will not result unless it is shown that the defendant, by its snow removal operation, made the condition of the sidewalk more hazardous (see, Stewart v Yeshiva Nachlas Haleviym, supra). In this case, the plaintiff failed to make such a showing.
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.